DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Allowable Subject Matter

Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a plurality of probes comprising electrically conductive material cantilevered from a surface on a first side of the substrate, individual ones of the probes electrically coupled to individual ones of the TSVs; and
a plurality of terminals over a second side of the substrate, wherein individual ones of the terminals are electrically coupled to individual ones of the TSVs” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 12, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 13, the prior art of record does not teach claimed limitation: “a plurality of probes comprising electrically conductive material cantilevered from a surface on a first side of the substrate, individual ones of the probes having a base electrically coupled to individual ones of the TSVs; and a plurality of first terminals over a second side of the substrate, wherein individual ones of the first terminals are electrically coupled to individual ones of the TSVs” in combination with all other claimed limitations of claim 13.
Regarding Claim 14, the claim is allowed as it further limit allowed claim 1.
Claim 15, the prior art of record does not teach claimed limitation: “forming a plurality of through-substrate vias (TSVs) by thinning the substrate from a second side until the conductive vias are exposed; and forming a plurality of conductive probes electrically coupled to the vias by plating a conductive material up from the first or second side of the substrate” in combination with all other claimed limitations of claim 15.
Regarding Claims 16 – 20, the claims are allowed as they further limit allowed claim 15.
The closest references are found based on the updated search:
Tillotson, JR. (US 2020/0006868 A1) discloses a securing said connector assembly fixture to a work site and connecting said header to electrical diagnostic equipment, (c) providing a connecter insulator housing having terminal-receiving apertures, (d) partially inserting a set of electrical terminals having pincer IDT sections further comprising: two flexible beam pincers, each pincer comprising two flexible beams each disposed on opposite sides of a flat strip section (see claim 11).
Lee et al. (US 2006/0214674 A1) suggests an electronic element testing apparatus for use with a number of probes, each probe having a lower pole and an upper pole, the apparatus comprising: a first plate having a first side and a second side, the first side having an array of lower pole regions disposed thereabout, each lower pole region configured to receive a lower pole of a probe (see claim 1).
Yamaoka (US 5,747,999) teaches that respective pin probes are connected to individual pin pad parts, individual feeding to respective terminals of said bonding pad part is accomplished by scanning said light conductive film of said light probe with a laser beam through said transparent electrode of said light probe, an electrical status of a circuit to be detected generated in said pin probes on a detection side is detected as a signal from said circuit, and a status of the respective conductive paths is tested by displaying an output 
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 13, and 15, therefore claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        9/28/2021